                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RICHARD BARNES,                               )          CASE NO. 1:18cv1091
                                              )
                                              )
                         PETITIONER,          )          JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )          MEMORANDUM OPINION
                                              )
WARDEN LASHANN EPPINGER,                      )
                                              )
                                              )
                        RESPONDENT.           )

        On May 10, 2018, pro se petitioner Richard Barnes (“Barnes”) filed the above-

captioned petition for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1

[“Pet.”].) Barmes currently is incarcerated in the Grafton Correctional Institution, having

been convicted on August 2, 2016 of sexual battery. (Id. at 1;1 see id. at 6 (2016 Journal

Entry).) He was sentenced to three years of incarceration, followed by five years of post-

release control. He asserts three grounds for relief: (1) there was no complaint filed in his

criminal case; (2) he was denied due process; and (3) the judgment against him is void. He

seeks relief from his convictions.

        Barnes also attempts to challenge his 2009 conviction in this same petition. He

indicates he was convicted in September 2009 of sexual battery and theft and was

sentenced to a seven-year term of imprisonment. (Id. at 9 (2009 Journal Entry).) He asserts


1
  All page number references are to the page identification number generated by the Court’s electronic
docketing system.
two grounds for relief pertaining to these convictions: (1) there was no complaint filed in

his criminal case; and (2) the judgment against him is void.

   I. BACKGROUND

              2009 Convictions

       Barnes pled guilty on August 19, 2009 to two counts of sexual battery and one

count of theft. On September 14, 2009, the trial court sentenced Barnes to a three-year term

of incarceration for each of the sexual battery convictions and one year for the theft

conviction. The court ordered all sentences to be served consecutively, for a total of seven

years imprisonment. Additionally, the court classified Barnes as a Tier III sex offender. See

State v. Barnes, No. 94025, 2010 WL 3814467, at *1-4 (Ohio App. Ct. Sept. 30, 2010).

       Barnes appealed his sentence to the Ohio Eighth District Court of Appeals and

presented two assignments of error. In his first assignment of error, Barnes argued that he

was denied effective assistance of counsel as guaranteed by the Sixth Amendment because

his counsel failed to read and address the presentence investigation report and the state’s

sentencing memorandum. In his second assignment of error, Barnes argued that the trial

court erred in denying him the opportunity to review and comment upon the presentence

investigation report and the state’s sentencing memorandum. On September 30, 2010, the

state appellate court rejected both arguments on the merits and denied Barnes’s direct

appeal. Id.

       Barnes appealed that decision to the Supreme Court of Ohio, raising the grounds he

asserted on direct appeal, and that court declined jurisdiction to hear Barnes’s case. See

State v. Barnes, No. 2010-1940, 941 N.E.2d 803 (Table) (Ohio Feb. 16, 2011).


                                             2
       Barnes next filed an application to reopen his direct appeal under Ohio Rule of

Appellate Procedure 26(B), claiming his appellate counsel was ineffective for failing to

make a sufficiency of the evidence argument, for failing to challenge trial counsel’s

ineffectiveness, for not challenging the credibility and competency of the victim, and for

not challenging trial counsel’s strategy of having him plead guilty instead of going to trial.

State v. Barnes, No. 94025, 2011 WL 1563411, at *1-2 (Ohio Ct. App. Apr. 20, 2011).

Barnes acknowledged that his application was not filed within the 90-day deadline imposed

under Rule 26, but claimed a lack of resources and legal knowledge was good cause that

excused his untimely filing. The court of appeals rejected this argument and dismissed the

application as untimely. Id.

       Barnes then filed a petition for a writ of habeas corpus, pursuant to 28 U.S.C. §

2254, pertaining to the 2009 convictions. Barnes v. Kelly, No. 1:12-CV-00895, 2015 WL

3742193, at *1-7 (N.D. Ohio June 15, 2015). He raised three grounds for relief: (1)

ineffective assistance of trial counsel; (2) ineffective assistance of appellate counsel; and

(3) deprivation of due process by the trial judge. The federal district court denied the

petition on the merits and declined to issue a certificate of appealability.

               2016 Conviction

       On March 30, 2016, the Cuyahoga County Grand Jury returned an eight-count

indictment charging Barnes with four counts of rape, two counts of kidnaping, and 2 counts

of gross sexual imposition. All eight counts contained a sexually violent predator

specification, and Counts 3 and 8 contained sexual motivation specifications. The

indictment alleged that the offenses were committed between January 1, 2006, and

November 13, 2007. Barnes pled not guilty to the indictment during his April 15, 2016
                                               3
arraignment; however, he subsequently entered into a plea agreement on June 28, 2016 and

pled guilty to one count of sexual battery without the underlying sexually violent predator

specification. Pursuant to the plea agreement, the remaining counts and specifications were

dismissed. On August 2, 2016, the trial court sentenced Barnes to three years in prison and

designated him as a habitual sex offender. See State v. Barnes, No. 104910, 2018 WL

386607, at *1-4 (Ohio Ct. App. Jan. 11, 2018).

       Barnes, proceeding pro se, filed a notice of appeal on September 1, 2016. See id.

With the assistance of subsequently appointed counsel, Barnes challenged his sexual

battery conviction, asserting that his constitutional right to effective assistance of trial

counsel was violated when his counsel failed to file a motion to dismiss for pre-indictment

delay. After reviewing the record, the state appellate court found that Barnes waived any

claim of ineffective assistance of counsel by pleading guilty. The court further found that

even if Barnes had not waived this claim, his counsel was not constitutionally ineffective.

Id. Barnes did not appeal this decision to the Supreme Court of Ohio.

       Barnes has now filed the instant petition for a writ of habeas corpus, pursuant to 28

U.S.C. § 2254, challenging both his 2009 and his 2016 convictions.

   II. DISCUSSION

       Barnes’s attempt to challenge his 2009 convictions with his 2016 conviction is

problematic because Barnes already filed a § 2254 habeas petition relative to the earlier

convictions and received a decision on the merits. Before a second or successive petition

for a writ of habeas corpus can be filed in the district court, the petitioner must move in the

appropriate circuit court of appeals for an order authorizing the district court to consider the

petition. 28 U.S.C. § 2244(b)(3)(A). The district court does not have jurisdiction to
                                               4
entertain a successive petition for a writ of habeas corpus in the absence of an order from

the court of appeals authorizing the filing. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997). In an

order dated September 4, 2018, the Sixth Circuit denied Barnes leave to file a second or

successive petition relative to his 2009 convictions. Therefore, the Court is without

jurisdiction to consider his grounds for relief relating to the 2009 convictions.

       Further, Barnes’s challenge to his 2016 conviction cannot be heard by the Court at

this time because he has not yet raised these claims in state court. Before a federal court

will review the merits of a petition for a writ of habeas corpus, a petitioner must overcome

several procedural hurdles. Specifically, the petitioner must surmount the barriers of

exhaustion, procedural default, and time limitation.

       Exhaustion is fulfilled once a state supreme court provides a convicted defendant a

full and fair opportunity to review his or her claims on the merits. O’Sullivan v. Boerckel,

526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999); Rust v. Zent, 17 F.3d 155, 160

(6th Cir. 1994); Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990). To be properly

exhausted, each claim must have been “fairly presented” to the state courts. See Wagner v.

Smith, 581 F.3d 410, 414 (6th Cir. 2009); see, e.g., Frazier v. Huffman, 343 F.3d 780, 797

(6th Cir. 2003). Fair presentation requires that the state courts be given the opportunity to

see both the factual and legal basis for each claim. Wagner, 581 F.3d at 414. Specifically,

in determining whether a petitioner “fairly presented” a federal constitutional claim, it must

be presented to the state courts as a federal constitutional issue, not merely as an issue

arising under state law. Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984). Moreover, the

claim must be presented to the state courts under the same legal theory in which it is later

presented in federal court. Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998). It cannot rest
                                               5
on a legal theory that is separate and distinct from the one previously considered and

rejected in state court. Id.

        The doctrine of procedural default also limits access to federal court review of the

merits of a constitutional claim. Daniels v. United States, 532 U.S. 374, 381, 121 S. Ct.

1578, 149 L. Ed. 2d 590 (2001). Although procedural default is sometimes confused with

exhaustion, exhaustion and procedural default are distinct concepts. Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006). Failure to exhaust applies where state remedies are “still

available at the time of the federal petition.” Id. at 806 (quoting Engle v. Isaac, 456 U.S.

107, 125 n.28, 102 S. Ct. 1558, 71 L. Ed. 2d 783 (1982)). In contrast, where state court

remedies are no longer available, procedural default rather than exhaustion applies.

Williams, 460 F.3d at 806.

        Procedural default may occur in two ways. First, a petitioner procedurally defaults a

claim if he fails to comply with state procedural rules in presenting his claim to the

appropriate state court. Id. (“If, due to the petitioner’s failure to comply with the procedural

rule, the state court declines to reach the merits of the issue, and the state procedural rule is

an independent and adequate grounds for precluding relief, the claim is procedurally

defaulted.”) Second, a petitioner may procedurally default a claim by failing to raise a

claim in state court, and is now precluded from raising that claim in the state courts. Id.

(“If, at the time of the federal habeas petition, state law no longer allows the petitioner to

raise the claim, the claim is procedurally defaulted.”) While the exhaustion requirement is

technically satisfied because there are no longer any state remedies available to the

petitioner, see Coleman v. Thompson, 501 U.S. 722, 732, 111 S. Ct. 2546, 115 L. Ed. 2d

640 (1991), the petitioner’s failure to have the federal claims considered in the state courts
                                               6
constitutes a procedural default of those claims that bars federal court review. Williams,

460 F.3d at 806.

       To overcome the bar of procedural default, a petitioner must show cause for the

default and actual prejudice that resulted from the alleged violation of federal law or that

there will be a fundamental miscarriage of justice if the claims are not considered.

Coleman, 501 U.S. at 750. “A fundamental miscarriage of justice results from the

conviction of one who is ‘actually innocent.’” Lundgren v. Mitchell, 440 F.3d 754, 764 (6th

Cir. 2006) (quoting Murray v. Carrier, 477 U.S. 478, 496, 106 S. Ct. 2639, 91 L. Ed. 2d

397 (1986)).

       Simply stated, a federal court may review only federal claims that were evaluated

on the merits by a state court. Claims that were not so evaluated, either because they were

never presented to the state courts (i.e., exhausted) or because they were not properly

presented to the state courts (i.e., were procedurally defaulted), are generally not

cognizable on federal habeas review.

       Barnes did not raise the habeas claims pertaining to his 2016 conviction in state

court. The question the Court must determine then is whether these claims are unexhausted

or procedurally defaulted. Barnes filed a direct appeal of his conviction and asserted one

claim which is not raised in this habeas petition. State v. Barnes, No. 104910, 2018 WL

386607, at *1-4 (Ohio Ct. App. Jan. 11, 2018). Ohio has a rule that claims must be raised

on direct appeal if possible; otherwise, res judicata bars their litigation in subsequent state

proceedings. See State v. Perry, 226 N.E.2d 104, 108 (Ohio 1967). If his current habeas

claims could and should have been raised on direct appeal, Barnes would be unable to

return to state court to exhaust his state remedies and the claims would be procedurally
                                              7
defaulted for habeas purposes. Because he does not explain his last two habeas claims of

denial of due process and void judgments, it is possible he may be able to assert them in

another type of action, such as a post-conviction petition, if they are not deemed untimely.

Where a habeas petition contains unexhausted claims, there is a “strong presumption” in

favor of requiring a petitioner to pursue his available state remedies, unless a return to state

court would be futile. Granberry v. Greer, 481 U.S. 129, 131, 107 S. Ct. 1671, 95 L. Ed. 2d

119 (1987). Because the Court does not have sufficient information to conclude that a

return to state court would be futile, the Court will dismiss this petition without prejudice to

permit Barnes the opportunity to pursue relief, if it is still available, in the state courts.

    III. CONCLUSION

        For all the foregoing reasons, the portion of Barnes’s petition pertaining to his 2009

convictions is dismissed with prejudice for want of jurisdiction. The portion of Barnes’s

petition pertaining to his 2016 conviction is unexhausted and is dismissed without

prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases. Further, the Court

certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal from this decision could not be

taken in good faith, and there is no basis upon which to issue a certificate of appealability.

28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        IT IS SO ORDERED.



Dated: March 11, 2019
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                 8
